Citation Nr: 1543679	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The RO scheduled a hearing to be held in July 2014; however, the Veteran cancelled his hearing request.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has a bilateral hearing loss disability due to noise exposure in service, such as from loud radio communication noise (August 2011 VA examination report) and tanks and other vehicles (June 2011 VA Form 21-526, application for compensation).

In August 2011, the Veteran underwent a VA examination.  The VA examiner found that based on audiological testing findings, the Veteran did not have a hearing loss disability pursuant to the legal standard of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  

The Veteran avers that the VA examination was inadequate.  In his August 2012 VA Form 9, the Veteran reported that he had trouble communicating with the VA examiner due to a language barrier and that his testing was cut short.  In a March 2014 VA Form 646, the Veteran's representative indicated that the August 2011 report contains the audiologist's handwritten note that the test reliability of the speech test was not good.  

Given the apparent deficiencies with the August 2011 VA examination report, a new VA examination is necessary to make a determination on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claim is being remanded, the Veteran should be given an opportunity to identify any non-VA healthcare provider that has treated him for bilateral hearing loss.  The AOJ should also associate any outstanding and pertinent VA treatment records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran to identify any VA and non-VA healthcare provider who has treated him for bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate audiological examination to identify the nature and etiology of any current hearing loss.  

If the Veteran is found to have a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, then based on the examination findings and review of the claims file (to include a copy of this REMAND), the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss disability had onset during service or is otherwise related to service.  

The examiner is advised that a medical opinion based solely on the absence of documentation in the record is inadequate.  Thus, in offering any opinion, the examiner must consider the full record to include the Veteran's competent lay statements regarding in-service noise exposure, such as from loud radio communications noise, tanks and other vehicles, and weapons fire; post-service noise exposure; the initial onset of decreased hearing and continuity thereof; and any other medical records and opinions associated with the claims file.  

If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why this is so.

3.  When the development requested has been completed, readjudicate the appeal on the basis of the entire record.  If the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



